Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson et al (US 20200298757).

Regarding claim 1, Thompson et al disclose a vehicle, comprising: 
a vehicle light assembly (paragraph 44, line 2); 
sensors (paragraph 25, lines 1-12) configured on the vehicle to measure operating parameters of the vehicle light assembly (paragraph 50, lines 3-6); 
an artificial neural network configured to analyze the operating parameters of the vehicle light assembly (paragraph 50, lines 6-12) as a function of time to generate a result (paragraph 57, lines 27-32); and 
at least one processor (Fig. 2, #156) configured to generate a suggestion for a maintenance service of the vehicle light assembly based on the result from the artificial neural network analyzing the operating parameters of the vehicle light assembly (paragraph 69, lines 20-28).  
Regarding claim 7, Thompson et al disclose the limitations indicated above and further disclose wherein the result includes an identification of a problem associated with the vehicle light assembly and determined from the operating -- 55 --Patent ApplicationAttorney Docket No. 120426-083700/US parameters of the vehicle light assembly measured by the sensors, or a classification of whether operations of the vehicle light assembly are normal (paragraph 44, lines 1-14).  
Regarding claim 8, Thompson et al disclose the limitations indicated above and further disclose wherein the artificial neural network includes a spiking neural network configured to be trained to recognize variations of operating parameters of the vehicle light assembly during a time period in which the vehicle light assembly is considered to be in a normal condition (Fig. steps 404-426).  
Regarding claim 9, Thompson et al disclose the limitations indicated above and further comprising: a data storage device configured to store model data of the artificial neural network and compute the result based on the model data stored in the data storage device and inputs to the artificial neural network received from the at least one processor (claim 14).  
Regarding claim 10, Thompson et al disclose the limitations indicated above and further disclose wherein the inputs to the artificial neural network for generation of the result further include operation signals of the vehicle (paragraph 7, lines 5-8).  
Regarding claim 11, Thompson et al disclose the limitations indicated above and further disclose wherein the data storage device is configured to store the operating parameters of the vehicle light assembly when the result indicates abnormal operations of the vehicle light assembly (claim 14).  
Regarding claim 12, Thompson et al disclose a method, comprising: 
measuring, by sensors configured on a vehicle (paragraph 25, lines 1-12), operating parameters of a vehicle light assembly (paragraph 44, line 2); 
providing the operating parameters of the vehicle light assembly (paragraph 50, lines 6-12) as a function of time to an artificial neural network (paragraph 57, lines 27-32); 
analyzing, via the artificial neural network, the operating parameters of the vehicle light assembly as a function of time to generate a result (paragraph 57, lines 27-32); and 
generating a suggestion for a maintenance service of the vehicle light assembly based on the result from the artificial neural network analyzing the operating parameters (paragraph 69, lines 20-28).  
Regarding claim 13, Thompson et al disclose the limitations indicated above and further comprising: training, in the vehicle, the artificial neural network to recognize variations in -- 56 --Patent ApplicationAttorney Docket No. 120426-083700/US patterns of operating parameters of the vehicle light assembly during a time period in which operations of the vehicle light assembly is pre- determined to be normal (Fig. steps 404-426).  
Regarding claim 14, Thompson et al disclose the limitations indicated above and further comprising: presenting the suggestion in an infotainment system of the vehicle (paragraph 7, lines 10-16).  
Regarding claim 15, Thompson et al disclose the limitations indicated above and further comprising: in response to a classification that operations of the vehicle light assembly are abnormal, transmitting the operating parameters to a maintenance service facility (paragraph 44, lines 1-14).  
Regarding claim 16, Thompson et al disclose the limitations indicated above and further comprising: communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion.  
Regarding claim 17, Thompson et al disclose the limitations indicated above and further comprising: in response to a classification that operations of the vehicle light assembly are abnormal, storing the data representing the operating parameters in non- volatile memory of a data storage device configured on the vehicle; and providing a maintenance service facility with the data representing the operating parameters during the maintenance service (claim 14).  
Regarding claim 18, Thompson et al disclose the limitations indicated above and further comprising: training the artificial neural network to predict, based on the data representing operating parameters, a problem of the vehicle light assembly diagnosed in the maintenance service (paragraph 50, lines 1-15).  
Regarding claim 19, Thompson et al disclose a vehicle light assembly, comprising: 
a light (Fig. 2, #356); 
sensors (paragraph 25, lines 1-12) configured on the vehicle light assembly to measure operating parameters of the light (paragraph 50, lines 3-6); and 
an artificial neural network configured (paragraph 50, lines 6-12) to analyze the operating parameters of the light as a function of time to generate a result (paragraph 57, lines 27-32);  
-- 57 --Patent ApplicationAttorney Docket No. 120426-083700/USwherein a processor (Fig. 2, #156) coupled to the artificial neural network is configured to generate a suggestion for a maintenance service of the vehicle light assembly based on the result from the artificial neural network analyzing the operating parameters of the vehicle light assembly (paragraph 69, lines 20-28).  
Regarding claim 20, Thompson et al disclose the limitations indicated above and further disclose wherein the sensors are configured to measure ambient light intensity, light intensity reflected by a surface illuminated by the light, electric current in the light, electric voltage applied on the light (351), or light intensity at a location illuminated by both environment and the light, or any combination thereof (paragraph 69, lines 1-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 20200298757) in view of Aguirre et al (US 20190135300).
Regarding claim 2, Thompson et al disclose the limitations indicated above but does not explicitly disclose wherein the sensors include a camera configured to capture an image of a surface illuminated by the vehicle light assembly.  However, Aguirre et al disclose the limitation, at least see paragraph 19, lines 1-22. It would have been obvious to modify the teaching of Thompson et al to include wherein the sensors include a camera configured to capture an image of a surface illuminated by the vehicle light assembly to obtain presence of objects. 
Regarding claim 3, Thompson et al disclose the limitations indicated above but does not explicitly disclose wherein the sensors further include a light sensor configured to measure a light intensity of an environment in which the vehicle is located. However, Aguirre et al disclose the limitation, at least see paragraph 19, lines 1-22. It would have been obvious to modify the teaching of Thompson et al to include wherein the sensors further include a light sensor configured to measure a light intensity of an environment in which the vehicle is located to obtain presence of objects surrounding the vehicle. 
Regarding claim 4, Thompson et al disclose the limitations indicated above and further disclose wherein the sensors further include a current sensor configured to measure an electronic current in the vehicle light assembly (paragraph 69, lines 1-12).  
Regarding claim 5, Thompson et al disclose the limitations indicated above and further disclose wherein the sensors further include a voltage sensor configured to measure a voltage applied on the vehicle light assembly paragraph (69, lines 7-9).  
Regarding claim 6, Thompson et al disclose the limitations indicated above and further disclose wherein the sensors and the artificial neural network are configured as part of the vehicle light assembly (paragraph 69, lines 20-28).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663